Case: 1:19-cr-00758-PAB Doc #:1 Filed: 12/11/19 1of 4. PagelD # 1

IN THE UNITED STATES DISTRICT COURT _
FOR THE NORTHERN DISTRICT OF OHIO

  

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
)
PABLO LATORRES, ) CASENO.
JOSE LATORRES, ) Title 21, United States Code,
) Sections 841(a)(1), (b)(1)(A),
Defendants. ) and 846

GENERAL ALLEGATIONS JUDGE BARKER

1. Before Defendant PABLO LATORRES committed the offenses charged in this
Indictment, PABLO LATORRES had a final conviction for the following serious drug felonies
for which he served more than 12 months of imprisonment and for which he was released from
| serving any term of imprisonment related to that offense within 15 years of the commencement
of each of the instant offenses charged in this Indictment:

a. Illegal Manufacture of Drugs, Ohio Revised Code § 2925.04(A), Felony of the

Second Degree, in the Ashtabula County Court of Common Pleas, 2004-CR-00257, on or

about January 21, 2005;

b. Aggravated Trafficking in Drugs, Ohio Revised Code § 2925.03(A), Felony of the

Second Degree, in the Ashtabula County Court of Common Pleas, 2015-CR-00109, on or

about April 22, 2016;
Case: 1:19-cr-00758-PAB Doc #:1 Filed: 12/11/19 2 of 4. PagelD #: 2

C. Aggravated Trafficking in Drugs, Ohio Revised Code § 2925.03(A), Felony of the

Fifth Degree, in the Ashtabula County Court of Common Pleas, 2013-CR-00370, on or

about May 9, 2016.

2. Before Defendant JOSE LATORRES committed the offenses charged in this
Indictment, JOSE LATORRES had a final conviction for the following serious drug felony for
which he served more than 12 months of imprisonment and for which he was released from
serving any term of imprisonment related to that offense within 15 years of the commencement
of each of the instant offenses charged in this Indictment:

a. Illegal Assembly or Possession of Chemicals, Ohio Revised Code § 2925.041(A),

Felony of the Third Degree, in the Lake County Court of Common Pleas, 2015-CR-

000846-1 on May 4, 2016.

COUNT 1
(Conspiracy to Possess with Intent to Distribute Controlled Substances,
21 U.S.C. § 846)
The Grand Jury charges:

3. On or about September 20, 2019 to on or about October 6, 2019, the exact dates
to the Grand Jury unknown, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendants PABLO LATORRES and JOSE LATORRES did unlawfully, knowingly, and
intentionally combine, conspire, confederate, and agree together and with each other, and with
diverse others known and unknown to the Grand Jury, to possess with the intent to distribute at
least 50 grams of a mixture and substance containing a detectable amount of methamphetamine,
in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

All in violation of Title 21, United States Code, Section 846.
Case: 1:19-cr-00758-PAB Doc #:1 Filed: 12/11/19 3o0f 4. PagelD #: 3

COUNT 2
(Possession with Intent to Distribute Methamphetamine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(A))
The Grand Jury further charges:

4. On or about October 6, 2019, in the Northern District of Ohio, Eastern Division,
Defendant JOSE LATORRES did knowingly and intentionally possess with the intent to
distribute more than 50 grams of a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(A).

COUNT 3
(Possession with Intent to Distribute Methamphetamine,
21 U.S.C. §§ 841 (a)(1) and (b)(1)(A))
The Grand Jury further charges: |

5. On or about October 6, 2019, in the Northern District of Ohio, Eastern Division,
Defendant PABLO LATORRES did knowingly and intentionally possess with the intent to
distribute more than 50 grams of a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(A).

FORFEITURE
The Grand Jury further charges:

6. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Counts 1 through 3 are hereby re-alleged and incorporated herein
by reference. As a result of the foregoing offenses, Defendants PABLO LATORRES and JOSE

LATORRES shall forfeit to the United States any and all property constituting or derived from

any proceeds they obtained, directly or indirectly, as a result of the said violations; and, any and
Case: 1:19-cr-00758-PAB Doc #:1 Filed: 12/11/19 4o0f 4. PagelD #: 4

all property used or intended to be used, in any manner or part, to commit or to facilitate the

commission of such violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
